Title: From Benjamin Franklin to Baron Grantham, 11 September 1782
From: Franklin, Benjamin
To: Grantham, Thomas Robinson, 2nd Baron


My Lord
Passy, Sept. 11. 1782
A long & severe Indisposition has delay’d my acknowledging the Receipt of the Letter your Lordship did me the Honour of Writing to me by Mr Fitzherbert:—
You do me Justice in believing that I agree with you in earnestly Wishing the Establishment of an honourable and lasting Peace; and I am happy to be assur’d by your Lordship, that it is the real System of the Ministers with whom you are Cooperating.— I know it to be the sincere Desire of the United States; and With such Dispositions on both sides, there is reason to hope that the good Work in its Progress will meet with little Difficulty. A small one has occur’d in the Commencement, with which Mr Oswald will acquaint you. I flatter myself that means will be found on your part for removing it, and my best Endeavours in removing subsequent ones, (if any should arise) may be firmly rely’d on.—
I had the Honour of being known to your Lordship’s Father. On several Occasions he manifested a Regard for me, and a Confidence in me.— I shall be happy if my Conduct in the present important Business may procure me the same Rank in the Esteem of his worthy Successor.
I am, with sincere Respect, My Lord, Your Lordship’s
